COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Harold King a/k/a Harold Keene,               §              No. 08-16-00184-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 4

 Margo George.                                 §             of Travis County, Texas

                                               §            (TC# C-1-CV-16-005327)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Pro Se third motion for extension of time within

which to file the brief until January 28, 2017. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. Harold King a/k/a Harold Keene, the Appellant, prepare

the Appellant’s Pro Se brief and forward the same to this Court on or before January 28, 2017.

       IT IS SO ORDERED this 29th day of December, 2016.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.